UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6469


MYRON RODERICK NUNN,

                Plaintiff - Appellant,

          v.

RICKY MATTHEWS; COLBERT L. RESPASS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:14-ct-03150-D)


Submitted:   May 21, 2015                  Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Myron Roderick Nunn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Myron Roderick Nunn seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2012) action.                We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

      Parties are accorded thirty days after the entry of the

district court’s final judgment to note an appeal, Fed. R. App.

P.   4(a)(1)(A),    unless      the   district   court    extends   the   appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).            “[T]he timely filing of a

notice     of    appeal    in    a    civil   case   is     a   jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

December 23, 2014.        The notice of appeal was filed on March 20,

2015. *    Because Nunn failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

facts     and   legal   contentions     are   adequately    presented     in   the




      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3